Title: To Thomas Jefferson from Benjamin Workman, 27 November 1807
From: Workman, Benjamin
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. Novem. 27th. 1807
                        
                        There are some Occasions on which a Citizen feels himself bound to communicate to the Executive of His
                            Country. On this Occasion I have felt myself so while I am well aware how little respect is paid to anonymous
                            Communications—Yet should you from any other quarters hear things of a similar nature the recollection of this may be
                            revived and have its weight. Since Mr. Dan Clarke of New Orleans’ arrival Many have been the Civilities which have been
                            paid him. Mr. Power was a passenger in the same Vessel, and has generally been joined in the Invitations. A Gentleman who
                            was early in British Employ, and intimate in those Circles where they have moved this Evening asserted emphatically that he knew. You have often good information but I can
                                depend on mine that Moreau had gone to Pittsburgh on his way to New Orleans, his Wife having some time since
                            embarked for France say two months, That New-Orleans would not long remain to the United States. As in a Case of a War
                            with England She would seize it, offering free Trade and a guarantee of Independence to such as used the Mississippi, And
                            that in case of Peace France would repossess herself, He seemed to point to men in the Western Country as having formed or
                            pledged themselves to cooperate in such an approved Scheme, the first I suppose, approved in England,
                            and perhaps the French Government have been sounded on the second. The Gentleman had been dining out it is true, Yet I who
                            must remain unknown to you confide in his Veracity—
                        From your friends here You might obtain better Light. I have done what I conceive my duty however it may be
                            viewed. 
                  I remain with due respect.
                        
                            Philadelphiensis
                            
                        
                    